Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

EXCLUSIVE LICENSE AGREEMENT

 

This Exclusive License Agreement, effective as of July 7, 2016 (“Effective
Date”), is between the Massachusetts Eye and Ear Infirmary, a Massachusetts
non-profit organization having a principal place of business at 243 Charles
Street, Boston, Massachusetts 02114 (“MEEI”) and Helio Vision, Inc., a Delaware
corporation having a principal place of business at 28 Brent Road, Lexington, MA
02420 (“Licensee”).

 

Background

 

MEEI is the owner of certain rights in technology as later defined, subject only
to a royalty-free, nonexclusive license previously granted to the United States
Government; and

 

MEEI desires to have the rights used to promote the public interest by granting
a license;

 

Licensee has represented to MEEI that it has the capabilities and/or experience
to develop, produce, market and sell products utilizing technology that is
similar to the technology that is the subject of this Agreement and has the
financial capacity and the strategic commitment to facilitate the transfer of
the technology for the public interest; and

 

Licensee desires to obtain a license to MEEI’s rights and MEEI is willing to
grant a license upon the terms and conditions of this Agreement.

 

MEEI and Licensee therefore agree as follows.

 

Article 1 – Definitions

 

1.1

“Agreement” means this Exclusive License Agreement, including all attached
schedules.

 

1.2

“Affiliate” means any company, corporation or other business entity that is
controlled by, controlling, or under common control with Licensee. For this
purpose “control” means direct or indirect beneficial ownership of at least
fifty percent (50%) interest in the voting stock (or the equivalent) of the
company, corporation or other business or having the right to direct, appoint or
remove a majority of members of its board of directors (or their equivalents) or
having the power to control the general management of the company, corporation
or other business, by law or contract.

 

1.3

“Field of Use” means all fields.

 

1.4

“First Commercial Sale” means the initial transfer of Licensed Product by or on
behalf of Licensee, an Affiliate or Sublicensee for cash or non-cash
consideration to which a fair market value can be assigned for purposes of
determining Net Sales.

 

1.5

“Licensed Process” means any process covered in whole or in part by an issued,
unexpired claim or a pending claim in Patent Rights.

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

 

1.6

“Licensed Products” means any product covered in whole or in part by an issued,
unexpired claim or a pending claim in the Patent Rights or products manufactured
or services or methods of use provided according to a Licensed Process

 

1.7

“Net Sales” means the ***** by an entity licensed under this Agreement from the
sales of Licensed Products to independent third party customers in bona-fide
arms-length transactions less the following deductions, which may not exceed
reasonable and customary amounts in the country in which the transaction occurs:

 

 

(a)

*****;

 

 

(b)

*****;

 

 

(c)

*****;

 

 

(d)

*****.

 

Net Sales includes the fair market value of any non-cash consideration from sale
of Licensed Products received by Licensee, its Affiliates or Sublicenses.

 

Licensed Products are considered “sold” *****.

 

1.8

“Patent Rights” means *****, and any conversion, continuation, division, or
substitution thereof, any patents issuing thereon, any reissues, reexaminations
or extensions of the patents and any foreign counterparts of the patent
applications and patents.

 

1.9

“Sale” or “Sold” means any grant, sale, lease, assignment, transfer, conveyance
or other disposition of Licensed Products for value by or on behalf of Licensee,
any Affiliate(s) or Sublicensee(s).

 

1.10

“Sublicensee” means any natural person or legal entity, which is not an
Affiliate, to which Licensee grants a sublicense of some or all of the rights
granted to Licensee under this Agreement.

 

1.11

“Territory” means worldwide.

Article 2 – Grant of Licenses, Reserved Rights and Sublicensing

 

2.1

License Grants.  Subject to all of the terms and conditions of this Agreement
and the non-exclusive license granted to the United States government, MEEI
grants to Licensee an exclusive license under Patent Rights, with the right to
grant sublicenses, to make, have made, use, offer to sell, sell, export and
import Licensed Products and to practice Licensed Processes in the Territory for
the Field of Use for the term of this Agreement; and

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

The license will continue for the term of this Agreement unless the grant is
sooner terminated according to Article 8.

 

2.2

Affiliates.  Licensee is entitled to extend its licenses under this Article 2 to
its Affiliates, consistent with all of the terms and conditions of this
Agreement.  If Licensee does extend its license and an Affiliate assumes
obligations under the Agreement, Licensee remains responsible for performance by
the Affiliate.  If MEEI has a claim arising under this Agreement against an
Affiliate, MEEI may seek a remedy directly against Licensee and may, but is not
required to, seek a remedy against the Affiliate.  Any termination of the
Agreement under Article 8 as to Licensee also constitutes termination as to any
Affiliates.

 

2.3

No Implied Licenses.  This Agreement confers no license or rights by
implication, estoppel or otherwise under any other patent applications or
patents owned in whole or in part by MEEI.

 

2.4

Reserved Rights. The licenses granted by MEEI are subject to the following
reserved rights.

 

 

2.4.1

The rights of the United States of America, as set forth in Public laws 96-517
and 98-620, the regulations promulgated thereunder, and the policy of any
funding agencies.  Any rights granted hereunder, which are greater than
permitted by Public Laws 96-517 and 98-620, are subject to modification as
required to conform to the provisions of those statutes.

 

 

2.4.2

MEEI’s right to make and use the Patent Rights in the Field of Use for teaching,
education and research purposes, both laboratory and clinical.

 

 

2.4.3

MEEI’s right to grant non-exclusive, non-transferable licenses under Patent
Rights to other organizations academic, governmental or not-for-profit
organizations to make and use the Patent Rights for non-commercial (i) research
purposes in the Field of Use and not for use in human subjects, (ii) clinical
trials or (iii) diagnostic purposes involving human subjects.

 

2.5

Sublicensing.  Licensee has the right to grant sublicenses under this Agreement
consistent with the terms and conditions of this Agreement.  Licensee remains
responsible for the operations of any Sublicensee under this Agreement, as if
the operations were carried out by Licensee.

 

 

2.5.1

Notice and Approval.  Licensee shall promptly notify MEEI in writing of the
identity of any prospective Sublicensee.

 

 

2.5.2

Form and Content of Sublicenses.  Licensee shall issue any sublicense(s) granted
by it under this Agreement in writing and shall attach a copy of this Agreement
to all sublicenses.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

Licensee shall include the equivalent of at least the following provisions in
all sublicenses.

 

 

(a)

Sublicensee shall use ***** and shall report ***** to Licensee on its operations
under the sublicense.

 

 

(b)

Sublicensee shall make payments due to Licensee in relation to Net Sales of
Licensed Products in a timely manner, so that Licensee may comply with its
obligations to make payments to MEEI as set forth in Articles 3 and 4 of this
Agreement.

 

 

(c)

The terms and conditions of Section 2.4 (Reserved Rights.), Paragraphs 4.2.1
(Books and Records) and 4.2.2 (Inspections), Sections 5.2 – 5.6 (U.S.
Manufacture, Other Government Laws, Patent Marking, Publicity, and
Confidentiality), Article 6 (Patent Preparation, Filing, Prosecution and
Maintenance), Article 7 (Patent Infringement and Enforcement), Paragraph 8.4.4
(Termination- Sublicenses), Article 9 (Indemnification, Defense and Insurance),
Article 10 (Disclaimer of Warranties) and Article 12 (Dispute Resolution) of
this Agreement are binding on the Sublicensee.

 

 

(d)

Sublicensees do not have the right to grant further sublicenses.

 

 

2.5.3

Copies of Sublicenses to MEEI.  Licensee shall forward to MEEI a copy of any and
all fully executed sublicenses.  Such copy shall be postmarked within ***** of
the execution of the sublicense.  Licensee shall also forward to MEEI ***** a
copy of the reports received by Licensee from its Sublicensee during the
preceding ***** period under the sublicenses as shall be pertinent to (1) its
operations under the sublicense and (2) a royalty accounting under the
sublicense agreement.

 

 

2.5.4

Licensee’s Continuing Obligations.  Nothing is Section 2.5 may be construed to
relieve Licensee of its obligations to MEEI under this Agreement, including but
not limited to Licensee’s obligations under Article 9.

Article 3 – Consideration - Amounts and Time for Payment

 

In partial consideration of the rights granted by MEEI to Licensee under this
Agreement, Licensee shall make the following payments to MEEI according to this
Article 3 and Article 4, on behalf of itself, any Affiliate(s) or
Sublicensee(s).

 

3.1

Reimbursements and Other Financial Consideration

 

 

3.1.1

Past Patent Expenses. MEEI shall waive the payment of all out-of-pocket expenses
incurred and paid by MEEI before the Effective Date for filing, prosecuting,
maintaining and enforcing Patent Rights.  

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

 

3.1.2

Future Patent Expenses.  Licensee shall pay all reasonable out-of-pocket patent
expenses incurred or paid by MEEI on or after the Effective Date for filing,
prosecuting, and maintaining Patent Rights according to Article 6.  Licensee
shall pay MEEI within ***** after MEEI mails Licensee an invoice that documents
the out-of-pocket expenses incurred or paid by MEEI during the period being
invoiced and states the total amount owed to MEEI.

 

 

3.1.3

Issuance of Shares.  In lieu of an upfront licensing fee, upon the closing of
Licensee’s first Series A equity financing (the “Financing”), Licensee shall
issue to MEEI or its designees a number of shares of Licensee’s stock being
offered in the Financing having an aggregate value of $25,000.00 based on the
value of the Company at the time of the Financing, and subject to the execution
by MEEI or its designee of such agreements as are executed by the other
investors in the Financing.

 

 

3.1.4

License Maintenance Fees. Licensee shall pay MEEI a non-creditable,
non-refundable license maintenance royalty as follows:

 

 

(a)

Fifteen thousand dollars ($15,000) due upon the second (2nd) and third (3rd)
anniversary of the Effective Date of the Agreement;

 

 

(b)

Twenty-five thousand dollars ($25,000) due upon the fourth (4th) and fifth (5th)
anniversary of the Effective Date of the Agreement; and

 

 

(c)

Thirty-five thousand dollars ($35,000) due upon the sixth (6th) anniversary of
the Effective Date of the Agreement and every anniversary thereafter for the
Term of the Agreement.

 

 

3.1.5

Milestone Payments.  With respect to each Licensed Product, Licensee shall make
the following milestone payments to MEEI within ***** of the occurrence of the
following events, whether Licensee, an Affiliate or Sublicensee achieves the
events:

 

 

(a)

***** upon cumulative Net Sales of

Licensed Product of *****;

 

 

(b)

***** upon cumulative Net Sales of Licensed Product of *****; and

 

 

(c)

***** upon cumulative Net Sales of Licensed Product of *****.

 

 

3.1.6

Royalties. Licensee shall pay MEEI the following royalties on Net Sales by
Licensee and its Affiliates as follows:

 

 

(a)

***** of Net Sales of Licensed Products that incorporate or use the Patent
Rights in the United States.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

 

(b)

***** of Net Sales of Licensed Products that incorporate or use the Patent
Rights or related know-how in all countries other than the United States.

 

 

3.1.7

Sublicensing Royalties.  With respect to sales by Sublicensees, Licensee shall
pay MEEI an amount equivalent to the sum MEEI would otherwise have received in
royalties if Licensed Products were sold directly by Licensee.  Recording and
payment of these royalties by Licensee must be made according to the provisions
of Article 4.

 

 

3.1.8

Royalty Sublicensing or Partnering Income.  Licensee shall pay MEEI a percentage
of sublicense issue fees, sublicense milestone payments (to the extent that
Licensee receives payments for achieving milestones other than the milestones
provided for in paragraph 3.1.7 above), sublicense maintenance fees, technology
access fees, and any similar payments made by Sublicensees to Licensee or an
Affiliate (collectively, “Sublicense Fees”) on account of sublicenses granted
under this Agreement as follows:

 

 

(a)

***** of Sublicense Fees received by Licensee or Affiliate on the Effective Date
to before or on ***** of the Agreement;

 

 

(b)

***** of Sublicense Fees received by Licensee or Affiliate after the ***** of
the Agreement to before or on ***** of the Agreement; and

 

 

(c)

***** of Sublicense Fees received by Licensee or Affiliate during year beginning
on the ***** of the Agreement.

 

Excluded from these royalty obligations are payments that are fees for services
or payments for equity.  Further, Sublicense Fees do not include any amounts
paid by a Sublicensee to Licensee that are equivalent to the sum MEEI would
otherwise have received in Milestone Payments from Licensee if Licensed Products
were sold directly by Licensee. For example, if all Sales are through a
Sublicensee and Sublicensee is required to pay Licensee a royalty of ***** upon
cumulative Net Sales of *****, the Sublicense Fee for purposes of the above
royalty calculation will be *****, which is the difference between the Milestone
Payment owed to MEEI under Section 3.1.5 and the aggregate royalty paid to
Licensee. Licensee shall pay these royalties to MEEI within ***** days of each
calendar quarter in which the Sublicense Fees are received by Licensee or its
Affiliate.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

3.2

Waiver or Deferral. Waiver or deferral by MEEI of any payment owed under any
paragraph under Section 3.1 may not be construed as a waiver or deferral of any
subsequent payment owed by Licensee to MEEI.

 

3.3

Combination Packages. If a Licensed Product is sold in a combination package or
kit containing other active products or processes, then Net Sales for purposes
of determining royalty payments on, or milestone payments with respect to the
combination package will be calculated using one of the following methods, but
(i) the royalties payable to MEEI may not be reduced to less than ***** of that
provided for in paragraph 3.1.6 of this Agreement, and (ii) the Net Sale amount
of a Licensed Product for purposes of calculating milestone payments under
paragraph 3.1.5 may not be reduced to less than ***** of the Net Sale amount of
the combination package or kit containing the Licensed Product :

 

 

(a)

By multiplying the net selling price of the combination by *****; or

 

 

(b)

If no separate sales are made of the Licensed Product or any of the active
products in such combination package during the royalty-paying period in
question, Net Sales for the purposes of determining royalty payments and
milestone payments, must be calculated by dividing the *****.

 

3.4

Third Party Royalty Offsets.  Licensee may reduce the amount of royalties
payable under Section 3.1.6 with respect to any Licensed Product on a
country-by-country basis by ***** of the amounts payable by Licensee or any
Affiliate or Sublicensee to any third party in consideration for a license,
granted after the Effective Date, to any rights under any third party patent,
patent application which is necessary in order to have freedom of operation
under the Patent Rights in such country; provided, however, that the royalties
payable under Section 3.1.6 with respect to such Licensed Product on a
country-by-country basis for any Calendar Quarter shall not be reduced below
***** of the amounts set forth in Section 3.1.6 by applying the reduction set
forth in this Section 3.4.

 

3.5

Reduced Rate after Expiration of Patents.  Licensee’s obligation to pay
royalties to MEEI under paragraphs 3.1.6, 3.1.7 and 3.1.8 terminate on a
country-by-country basis upon expiration of the last-to-expire Patent Right in
the applicable country.  Licensee’s obligation to pay royalties under Section
3.1.6(b) with respect to sales in foreign countries in which Patent Rights are
not obtained will terminate upon termination of the U.S. Patent Rights.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

Article 4 – Royalty Reports, Payments and Financial Records

 

4.1

Royalty Reports.  Within ***** after *****, *****, ***** and *****, of each year
in which this Agreement is in effect, Licensee shall deliver to MEEI full, true
and accurate reports of its activities and those of its Affiliates or
Sublicensee(s), if any, relating to this Agreement during the preceding *****
period.  These reports must include at least the following:

 

 

(a)

Number of Licensed Products manufactured and sold by Licensee, and any
Affiliates or Sublicensees, in each country of the Territory;

 

 

(b)

Total billings for the Licensed Products sold;

 

 

(c)

Deductions applicable to determining Net Sales;

 

 

(d)

The nature and amount of Sublicense Fees received by Licensee;

 

 

(e)

Total royalties due to MEEI;

 

With each report, Licensee shall pay to MEEI the royalties due and payable.  If
no royalties are due, Licensee shall so report.  If multiple Licensed Products
are covered by the license granted under this Agreement, Licensee shall
separately identify each Licensed Product in the royalty report and specify
which patents/application within Patent Rights are used for each Licensed
Product.

 

4.2

Record Keeping.

 

 

4.2.1

Books and Records.  Licensee shall keep, and shall require its Affiliates and
Sublicensees to keep, true books of account containing an accurate record
(together with supporting documentation) of all data necessary for determining
the amounts payable to MEEI.  Licensee shall keep it records at its principal
place of business or the principal place of business of the appropriate division
of Licensee to which this Agreement relates and shall require its Affiliates and
Sublicenses to keep their books and records in the same manner.

 

 

4.2.2

Inspections.  In order for MEEI to determine the correctness of any report or
payment made under this Agreement, Licensee shall make its records available to
MEEI for inspection, for a period of ***** following the end of the calendar
year to which they pertain.  Licensee shall also require any Affiliates or
Sublicensees to make their records available for inspection by MEEI, in the same
manner as provided in this paragraph 4.2.2.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

MEEI may inspect the records during regular business hours and upon reasonable
notice by a certified public accountant selected by MEEI and reasonably
acceptable to the licensed entity whose records are being inspected.  In
conducting inspections under this paragraph 4.2.2, Licensee agrees that MEEI’s
accountant may have access to all records which MEEI reasonably believes to be
relevant to calculating royalties owed to MEEI under Article 3.

 

MEEI is responsible for the cost of any inspection, unless the examination shows
an underreporting or underpayment by any entity in excess of ***** for any *****
period, in which case Licensee shall pay the cost of the inspection as well as
any additional sum that would have been payable to MEEI had the Licensee
reported correctly, plus interest as set forth in Section 4.5.

 

4.3

Form of Payments and Taxes.  Licensee must make all payments to be made to MEEI
in Boston, Massachusetts, or at such other place or in such other way as MEEI
may reasonably designate.  Payments must be paid by check made payable to
Massachusetts Eye and Ear and sent to:

 

Director

Intellectual Property & Commercial Ventures

Massachusetts Eye and Ear

243 Charles Street

Boston, MA 02114

 

Licensee shall pay all amounts payable to MEEI under this Agreement in United
States funds without deduction for taxes, exchange, collection or other charges
that may be imposed by any country or political subdivision with respect to any
amounts payable to MEEI under this Agreement.  Licensee is responsible for
paying, or ensuring payment of, such taxes, exchange, collection or other
charges.

 

4.4

Currency Conversion.  If any currency conversion is required in connection with
any payment owed to MEEI, the conversion will be made at the buying rate for the
transfer of such other currency as quoted by the Wall Street Journal on the last
business day of the applicable accounting period in the case of any payment
payable with respect to a specified accounting period or, in the case of any
other payment, the last business day before the date the payment is due.

 

4.5

Interest.  Any payment owed to MEEI under this Agreement that is not made when
due will accrue interest beginning on the first day following the due date
specified in Article 3.  The interest will be calculated at the annual rate of
the sum of (a) ***** plus (b), the prime interest rate quoted by Bank of America
on the date the payment is due, the interest being compounded on the last day of
each calendar quarter.  However, the annual rate may not exceed the maximum
legal interest rate allowed in Massachusetts.  The payment of interest as
required by this Section does not foreclose MEEI from exercising any other
rights or remedies it has as a consequence of the lateness of any payment.

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

Article 5 – Operations under the License

 

5.1

Due Diligence.

 

 

5.1.1

General Obligations.  Licensee shall use ***** to bring one or more Licensed
Products to the marketplace *****, through a *****.  Such efforts must not be
less than *****. After commercialization, Licensee shall continue ***** efforts
to keep Licensed Products *****.

 

 

5.1.2

Development Plan.  Within ninety (90) days after the Effective Date, Licensee
shall provide MEEI with a bona fide written development plan that describes
Licensee’s plan for bringing the subject matter of the Patent Rights to
practical application (“Development Plan”).  The Development Plan must set forth
the particular Licensed Product(s) and practical application(s) of Licensed
Product(s) that Licensee initially intends to develop, cite Licensee’s specific
goals and objectives for the ensuing year for developing or commercializing the
Patent Rights and outline Licensee’s plan for achieving the specific due
diligence obligations set forth in Section 5.1.3 below.  The outline must
include actual or projected financial resources or strategic alliances that will
be required to meet such objectives.

 

 

5.1.3

Specific Diligence Benchmarks.  Licensee shall use its commercially reasonable
efforts to meet the following specific effort and achievement benchmarks
(“Diligence Benchmarks”) by the dates specified in this paragraph.  For purposes
of this paragraph 5.1.3, MEEI will consider efforts of an Affiliate or
Sublicensee as efforts of Licensee:

 

 

(a)

Within one year of the Effective Date of the Agreement Licensee will obtain
orphan drug designation for Licensed Product and identify the path for
registration of a Licensed Product; and

 

 

(b)

Licensee will have a First Commercial Sale of a Licensed Product no later than
the ***** after the Effective Date.

 

 

5.1.4

Adjustments.  The Diligence Benchmarks or dates set forth above may be adjusted
by mutual agreement by the parties.  If Licensee anticipates any material delays
in its ability to achieve the foregoing benchmarks it will provide MEEI written
notice together with an explanation of the basis for the delay.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

 

5.1.5

Development and Commercialization Reports.  On or before *****, Licensee shall
provide to MEEI a written report describing the efforts by Licensee, or any
Affiliates or Sublicensees, to bring one or more Licensed Products to the
marketplace. The report must be in sufficient detail to permit MEEI to monitor
Licensee’s compliance with the due diligence provisions of this Agreement.

 

Licensee shall include at least the following in these reports: (a) a summary of
Licensee’s progress toward meeting the goals and objectives that had been
established for the previous year; (b) a summary of Licensees goals and
objectives for the ensuing year for developing and commercializing Patent Rights
including an identification of additional Licensed Products that Licensee
intends to develop, if any; and (c) to the extent not covered by the foregoing,
a summary of Licensee’s progress in meeting the Diligence Benchmarks of Section
5.1.3.

 

If multiple technologies are covered by this Agreement, the progress report must
provide the information set forth above for each Licensed Product.

 

 

5.1.6

Failure to Perform. Licensee’s failure to perform with any due diligence
requirement provided in any paragraph in this Section 5.1 is grounds for MEEI to
terminate this Agreement according to Section 8.2.3.

 

5.2

U.S. Manufacture.  Licensee shall manufacture Licensed Products leased, used or
sold in the United States substantially in the United States as required by 35
U.S.C. 204 and 37 C.F.R. 401 et. seq., as amended.  Licensee shall also require
any Affiliate(s) or Sublicensee(s) to comply with this U.S. manufacture
requirement.

 

5.3

Other Government Laws.  Licensee shall comply with, and ensure that its’
Affiliates and Sublicensees comply with, all government statutes and regulations
that relate to Licensed Products.  These include but are not limited to FDA
statutes and regulations, the Export Administration Act of 1979, as amended,
codified in 50 App. U.S.C. 2041 et seq. and the regulations promulgated
thereunder or other applicable export statutes or regulations.

 

5.4

Patent Marking.  Licensee shall mark, and shall require its Sublicensees and
Affiliates to mark, all Licensed Products sold in the United States with the
word “Patent” and the number or numbers of Patent Rights applicable to the
Licensed Product.

 

5.5

Publicity - Use of Name. Licensee, its’ Affiliate and Sublicensees are not
permitted to use the name of “Massachusetts Eye and Ear Infirmary” or any
variation, adaptation, or abbreviation thereof, its related entities or its
employees, or any adaptations thereof, in any advertising, promotional or sales
literature, or in any securities report required by the Securities and Exchange
Commission (except as required by law), without the prior written consent of
MEEI in each case.  However Licensee may (a) refer to publications in the
scientific literature by employees of MEEI or (b) state that a license from MEEI
has been granted as provided in this Agreement.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

5.6

Confidentiality.  Information that is provided to Licensee in connection with
patent prosecution under the terms of Section 6 below is deemed to be MEEI
Confidential Information, and information provided by Licensee to MEEI regarding
the development, distribution, sales and marketing of the Licensed Products by
Licensee, its Affiliates and Sublicensees is deemed to be Licensee Confidential
Information. Each party, as a recipient (the “Recipient”) of the other party’s
Confidential Information agrees that, during the term of this Agreement, and for
***** thereafter, to employ all reasonable efforts to maintain the information
secret and confidential, such efforts to be no less than the degree of care
employed by the Recipient to preserve and safeguard its own confidential
information.  The information shall not be disclosed or revealed to anyone
except employees or agents of or consultants to the Recipient who have a need to
know the information and who have entered into a confidentiality agreement with
the Recipient under which such employees, agents, or consultants are required to
maintain confidential the disclosing party’s Confidential Information and such
employees, agents, or consultants shall be advised by the Recipient of the
confidential nature of the information and that the information shall be treated
accordingly.  The Recipient’s obligations under this Section shall not extend to
any part of the information:

 

 

(a)

that can be demonstrated to have been in the public domain or publicly known and
readily available to the trade or the public prior to the date of the
disclosure; or

 

 

(b)

that can be demonstrated, from written records to have been in the Recipient’s
possession or readily available to the recipient from another source not under
obligation of secrecy to the disclosing party prior to the disclosure; or

 

 

(c)

that becomes part of the public domain or publicly known by publication or
otherwise, not due to any unauthorized act by the Recipient; or

 

 

(d)

that is demonstrated from written records to have been developed by or for the
Recipient without reference to confidential information disclosed by the
disclosing party; or

 

 

(e)

that is required to be disclosed by law, government regulation or court order.

 

Licensee may publish manuscripts, abstracts or the like describing the Patent
Rights and inventions contained therein, provided MEEI Confidential Information
as defined in this Section, is not included without first obtaining written
approval from MEEI to include such MEEI Confidential Information, such approval
not to be unreasonably withheld.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

Article 6 – Patent Preparation, Filing, Prosecution and Maintenance

 

6.1

Responsibility.  MEEI, in its sole discretion, is responsible for preparing,
filing, prosecuting and maintaining the patent applications and patents included
within Patent Rights. For purposes of this Agreement, patent prosecution
includes ex parte prosecution, interference proceedings, reissues,
reexaminations and oppositions. In the event that during the term of this
Agreement, MEEI elects to abandon the maintenance of any Patent Rights within
the Territory, it shall give not less than *****-notice thereof to Licensee and
Licensee shall thereupon have the right (i) to file on behalf of MEEI, but at
Licensee’s expense, all filings, documents, instruments and notices with the
appropriate governmental patent office within the appropriate jurisdiction to
keep the Patent Rights in full force and effect, and (2) to offset against
royalties thereafter payable to MEEI hereunder the reasonable, and
substantiated, costs of doing so. As long as the license remains exclusive, MEEI
shall provide, or cause its agent to provide, copies of relevant correspondence
between MEEI and the United States Patent Office or the various foreign patent
offices and give Licensee reasonable opportunity to advise MEEI or MEEI’s
counsel on such matters.  Licensee designates the following individual or
department for receiving the patent-related correspondence.

 

Helio Vision, Inc.

28 Brent Road

Lexington, MA 02420

 

Upon Licensee’s request, MEEI shall be available to consult with Licensee on
matters relating to preparing, filing, prosecuting or maintaining any of the
applications or patents within Patent Rights, which matters may be of particular
interest to Licensee.  MEEI, shall consider the legitimate interests of Licensee
in performing its responsibility under this Section 6.1.  MEEI designates the
following individual or department to receive such requests by Licensee.

 

Director

Intellectual Property & Commercial Ventures

Massachusetts Eye and Ear

243 Charles Street

Boston, MA 02114

 

Cooperation. Licensee shall cooperate with MEEI in preparing, filing,
prosecuting and maintaining the patent applications and patents within Patent
Rights.  Licensee shall provide prompt notice to MEEI of any matter that comes
to its attention that may affect the patentability, validity or enforceability
of any patent application or patent within Patent Rights.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

6.2

Relinquishing Rights.  Licensee may surrender its licenses under any, of the
patents or patent applications within Patent Rights in any country of the
licensed Territory by giving ***** advance written notice to MEEI. However, if
Licensee is surrendering any patent or application within Patent Rights on which
an interference proceeding or opposition has been declared or filed, the notice
period is *****. If Licensee so surrenders its rights, it will remain
responsible for all patent-related expenses incurred by MEEI during the
applicable notice period. Thereafter, Licensee will have no further obligation
to pay any patent expenses for the patents or patent applications that it
surrendered. Not withstanding the foregoing, if such surrender results in
termination of all rights under this agreement, then the termination notice
provision in Section 8.3, below, shall apply.

 

Article 7 - Patent Infringement and Enforcement

 

7.1

Notice.  If at any time during the term of this Agreement, Licensee becomes
aware of an apparent Substantial Infringement (as defined in Section 7.2) in a
particular country of a patent within Patent Rights, it will promptly notify
MEEI.

 

7.2

Action by MEEI.

 

 

7.2.1

Procedure.  MEEI is responsible for enforcing its Patent Rights and prosecuting
apparent infringers when, in its judgment, such action may be reasonably
necessary and justified.  Licensee may request MEEI to take steps to protect the
Patent Rights from an apparent infringement.  However, before MEEI must respond
to the request, Licensee shall supply MEEI (i) an opinion of qualified legal
counsel demonstrating to MEEI’s reasonable satisfaction that an infringement of
the Patent Rights exists in a particular country and (ii) with written evidence
demonstrating to MEEI’s reasonable satisfaction that a Substantial Infringement
of the Patent Rights exists in a particular country (“Substantial Infringer”).

 

 

7.2.2

MEEI has ***** from the date of receiving satisfactory written evidence from
Licensee of a Substantial Infringement to decide whether it will seek to
terminate the Substantial Infringement. MEEI shall give Licensee notice of its
decision by the end of this three-month period.  If MEEI notifies Licensee that
it intends to prosecute the alleged infringer, then MEEI has ***** from the date
of its notice to Licensee to either (a) cause the Substantial Infringement to
terminate or (b) initiate legal proceedings against the infringer.  If any such
suit is brought by MEEI in its own name, or jointly with licensee if required by
law, it will be at MEEI’s expense and on its own behalf, but MEEI shall not be
obligated to bring more than one such suit at a time.

 

 

7.2.3

Licensee’s Right to Join. Licensee independently has the right to join any legal
proceeding brought by MEEI under this Section 7.2 and fund up to ***** of the
cost of the legal proceeding from the date of joining.  If Licensee elects to
join as a party plaintiff pursuant to this paragraph 7.2.2, Licensee may jointly
participate in the action with MEEI, but MEEI’s counsel will be lead counsel.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

7.3

Action by Licensee.

 

 

7.3.1

Procedure.  If MEEI notifies Licensee within the first three-month period that
it does not intend to prosecute the Substantial Infringement or, if MEEI fails
to cause the Substantial Infringement to terminate or bring legal proceeding to
compel termination within ***** of the date of its notice to Licensee, then
Licensee may initiate legal proceedings against the alleged infringer, at
Licensee’s expense according to the terms of this Section 7.3. Before Licensee
commences any legal proceeding with respect to the Substantial Infringement,
Licensee shall consider in good faith the views of MEEI, particularly as they
relate to the potential effects on the public interest.  Licensee has the right
to join MEEI as a party-plaintiff if required by law, at Licensee’s expense.

 

 

7.3.2

MEEI’s Right To Join.  MEEI independently has the right to join any legal
proceeding brought by Licensee under this Section 7.3 and fund up to ***** of
the cost of the legal proceeding from the date of joining.  If MEEI elects to
join as a party plaintiff pursuant to this paragraph 7.3, MEEI may jointly
participate in the action with Licensee, but Licensee’s counsel will be lead
counsel.

 

 

7.3.3

Reduction of Royalties.  If Licensee initiates legal proceedings under this
Section 7.3 in any country and MEEI does not independently join the proceeding,
License may deduct up to ***** of Licensee’s documented costs and expenses of
the proceeding (including reasonable attorney fees) from royalties payable to
MEEI under paragraphs 3.1.6 and 3.1.7 of this Agreement from sales of Licensed
Products covered by the patent(s)-in suit.  However, Licensee may not reduce
MEEI’s royalty payments by more than ***** of the amount otherwise due under
Article 3.  If ***** of Licensee’s costs and expenses exceed the amount of
royalties deducted by Licensee for any calendar year, Licensee may, to that
extent, reduce the royalties due to MEEI in succeeding calendar quarters for so
long as Licensee is actively engaged in legal proceedings to terminate the
Substantial Infringement.  However, Licensee may not reduce total royalties due
to MEEI in a given calendar quarter by more than *****. Licensee’s right to
reduce royalty payments to MEEI under this paragraph 7.3.3 applies only for so
long as the Substantial Infringement continues.

 

 

7.3.4

Settlement.  Regardless of whether MEEI is joined or joins any legal proceeding
initiated by Licensee, no settlement, consent judgment or other voluntary final
disposition of the legal proceeding may be entered into without the consent of
MEEI.

 

7.4

Cooperation.  If one party initiates legal proceedings to enforce the Patent
Rights pursuant to this Article 7, the other party shall cooperate with and
supply all assistance reasonably requested by the party initiating the
proceedings, at the initiating party’s request and expense.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

7.5

Distribution of Amounts Paid by Third Parties.  In any legal proceeding brought
by MEEI under Section 7.2 and funded solely by MEEI, any damages or other
amounts recovered as a result of the proceeding will be retained by MEEI.  In
any other legal proceeding, any damages or other amounts will be distributed as
follows.  The damages or other amounts will first be used to reimburse Licensee
and MEEI for litigation costs not paid from royalties and then to reimburse MEEI
a sum equivalent to the total amount of royalties and minimum royalties deducted
by Licensee under paragraph 7.3.3. The balance, if any, will be divided equally
between the parties.

 

7.6

Declaratory Judgment Actions. In the event that any third party initiates a
declaratory judgment action alleging the invalidity or unenforceability of the
Patent Rights, or if any third party brings an infringement action against
Licensee or its Affiliates or Sublicensees because of the exercise of the rights
granted Licensee under this Agreement, then Licensee shall have the right to
defend such action under its own control and at its own expense; provided,
however, that MEEI shall have the right to intervene and assume sole control of
such defense, at its own expense.  Licensee shall not enter into any settlement,
consent judgment or other voluntary final disposition of any action under this
Section 7.6 without the consent of the other party, which consent shall not be
unreasonably withheld unless the settlement includes any express or implied
admission of liability or wrongdoing on MEEI’s part, in which case MEEI’s right
to grant or deny consent is absolute and at its sole discretion.  Any recovery
shall be first applied to reimburse each party pro rata for any out-of pocket
expenses it may have incurred with respect to defense of such action and the
remainder shall be retained entirely by the party controlling the action;
provided, however, that any recovery for infringement will be distributed as
described in Section 7.5.

 

Article 8 – Term and Termination

 

8.1

Term.  Unless terminated earlier under the provisions of this Agreement, this
Agreement will terminate on the expiration date of the last to expire of patents
within Patent Rights.

 

8.2

Termination by Licensor.  MEEI has the right to immediately terminate this
Agreement and all licenses granted hereunder by providing Licensee with written
notice of termination, upon the occurrence of any of the following events.

 

 

8.2.1

Licensee ceases all business operations with respect to Licensed Products.

 

 

8.2.2

Licensee fails to pay on schedule any royalty or other payment that has become
due and is payable under Articles 3 or 4 of this Agreement and has not cured the
default by making the required payment, together with interest due, within *****
of receiving a written notice of default from MEEI requesting such payment.

 

 

8.2.3

Licensee fails to comply with any due diligence obligation provided for in
Section 5.1, unless Licensee has cured the default by meeting the obligation
within ***** of receiving written notice of default from MEEI.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

 

8.2.4

Licensee defaults in its obligations to procure and maintain insurance under
Section 9.2.

 

 

8.2.5

An officer of the Licensee is convicted of a felony relating to the manufacture,
use, sale or importation of Licensed Products.

 

 

8.2.6

Licensee materially breaches any other provision of this Agreement, unless
Licensee has cured the breach within ***** of receiving written notice from MEEI
specifying the nature of the breach.

 

 

8.2.7

Termination for Insurance and Insolvency.  MEEI may terminate this Agreement
immediately upon written notice, with no further notice obligation or
opportunity to cure, if Licensee fails to obtain and maintain the insurance
required by Section 9.  MEEI or Licensee may terminate this Agreement
immediately upon written notice, with no further notice obligation or
opportunity to cure, if MEEI or Licensee shall become insolvent, shall make an
assignment for the benefit of creditors, or shall have a petition in bankruptcy
filed for or against it that is not dismissed within ***** of filing.

 

8.3

Termination by Licensee.  Licensee has the right to terminate this Agreement
without cause by giving MEEI ***** prior written notice.

 

8.4

Effect of Termination.

 

 

8.4.1

No release. Upon termination of this Agreement for any reason, nothing in this
Agreement may be construed to release either party from any obligation that
matured prior to the effective date of the termination.

 

 

8.4.2

Survival.  The provisions of Section 3.1 (Patent Expenses), Article 4 (Royalty
Reports, Payments and Financial Records), Section 5.5 (Publicity – Use of Name),
Section 5.6 (Confidentiality), paragraph 8.4.3 (Inventory), Article 9
(Indemnification, Defense and Insurance), Article 10 (Disclaimer of Warranties)
and Article 12 (Dispute Resolution) survive termination or expiration of this
Agreement.

 

 

8.4.3

Inventory.  Licensee, any Affiliate(s) and any Sublicensees whose sublicenses
are not converted as provided in paragraph 8.4.4, may, after the effective date
of termination, sell all Licensed Products that are in inventory as of the date
of written notice of termination, and complete and sell Licensed Products which
the licensed entity(ies) can clearly demonstrate were in the process of
manufacture as of the date of written notice of termination, provided that
Licensee shall pay to MEEI the royalties thereon as required by Article 3 and
shall submit the reports required by Article 4 on the sales of Licensed
Products.

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

 

 

8.4.4

Sublicenses.  Any sublicenses will terminate contemporaneously with this
Agreement.  However, any Sublicensee not in default under its sublicense may
request conversion of the sublicense to a license directly between MEEI and
Sublicensee.  MEEI shall not unreasonably withhold its acceptance of such
conversion, however, as a condition of MEEI’s acceptance, the Sublicensee must
first agree to be bound by all of the provisions of this Agreement.

Article 9 – Indemnification, Defense and Insurance

 

Indemnification and Defense.

 

9.1

Licensee shall indemnify, defend and hold harmless the Institution and its
trustees, officers, medical and professional staff, employees and agents and
their respective successors, heirs and assigns (the “Indemnitees”), against any
liability, damage, loss or expense (including reasonable attorney’s fees and
expenses of litigation) incurred by or imposed upon the Indemnitees or any one
of them in connection with any claims, suits, actions, demands or judgments:
arising out of *****.

 

9.2

Licensee’s indemnification under this Section 9 shall not apply to *****.

 

9.3

Licensee agrees, at its own expense, to provide attorneys reasonably acceptable
to the Institution to defend against any actions brought or filed against any
party indemnified hereunder with respect to the subject of indemnity contained
herein, whether or not such actions are rightfully brought.

 

9.4

This Section 9 shall survive expiration or termination of this Agreement.

 

Insurance.

 

9.5

Beginning no later than the time any such product, process or service is being
commercially distributed or sold (other than for the purpose of obtaining
regulatory approvals) by Licensee or by a sub-licensee, affiliate or agent of
Licensee, Licensee shall, at its own cost and expense procure and maintain
Commercial General Liability (CGL) insurance or other coverage acceptable to the
Institution in amounts not less than ***** and naming the Indemnitees as
additional insureds.  Such CGL or other insurance shall provide:

 

a.Product liability coverage, and

 

b.Contractual liability coverage for Licensee’s indemnification under Section 9
of this Agreement.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

If Licensee elects to self-insure all or parts of the limits described above
(including deductibles or retentions which are in excess of *****) such
self-insurance program must be acceptable to the Institution and CRICO.  The
minimum amount of insurance coverage required under this Section 9.5 shall not
be construed to create a limit of Licensee’s liability with respect to its
indemnification under Section 9.1 of this Agreement. Licensee shall provide the
MEEI with written evidence of such insurance upon request of MEEI. Licensee
shall provide MEEI with written notice at least ***** prior to the cancellation,
non-renewal or material change in such insurance, if:

 

 

(a)

Licensee does not obtain replacement insurance providing comparable coverage
within such ***** period, the MEEI shall have the right to terminate this
Agreement effective at the end of such ***** without notice of any additional
waiting period.

 

 

(b)

Licensee shall maintain such CGL or other insurance during

 

 

(i)

the period that any such product, process or service is being commercially
distributed or sold (other than for the purpose of obtaining regulatory
approvals) by Licensee or by a Sublicensee, Affiliate or agent of Licensee;

 

 

(ii)

a reasonable period after the period referred to in (iii) (a) above, which in no
event shall be less than *****.

 

 

(c)

This Section 9.5 shall survive expiration or termination of this Agreement.

 

Article 10 – Disclaimer of Warranties

 

10.1

MEEI MAKES NO WARRANTY, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTIES OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE
WITH RESPECT TO ANY PATENT, TRADEMARK, SOFTWARE, NON-PUBLIC OR OTHER
INFORMATION, OR TANGIBLE RESEARCH PROPERTY, LICENSED OR OTHERWISE PROVIDED TO
LICENSEE HEREUNDER AND HEREBY DISCLAIMS THE SAME.

 

10.2

MEEI DOES NOT WARRANT THE VALIDITY OF THE PATENT RIGHTS LICENSED HEREUNDER AND
MAKES NO REPRESENTATION WHATSOEVER WITH REGARD TO THE SCOPE OF THE LICENSED
PATENT RIGHTS OR THAT SUCH PATENT RIGHTS MAY BE EXPLOITED BY LICENSEE, AFFILIATE
OR SUBLICENSEE WITHOUT INFRINGING OTHER PATENTS.  IF BIOLOGICAL MATERIALS ARE
LICENSED HEREUNDER, MEEI MAKES NO REPRESENTATION THAT SUCH MATERIALS OR THE
METHODS USED IN MAKING OR USING SUCH MATERIALS ARE FREE FROM LIABILITY FOR
PATENT INFRINGEMENT.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

Article 11 – Notices

 

11.1

Notices to MEEI.  Unless otherwise specified in this Agreement, reports, notices
and other communications from Licensee to MEEI as provided hereunder must be
sent to:

 

Director, Intellectual Property & Commercial Ventures

Massachusetts Eye and Ear

243 Charles Street

Boston, MA 02114

 

or other individuals or addresses as MEEI subsequently furnish by written notice
to Licensee.

 

11.2

Notices to Licensee.  Unless otherwise specified in this Agreement, reports,
notices and other communications from MEEI to Licensee as provided hereunder
must be sent to:

 

Josef von Rikenbach

Helio Vision, Inc.

28 Brent Road

Lexington, MA 02420

 

or other individuals or addresses as Licensee subsequently furnish by written
notice to MEEI.

 

Article 12 – Dispute Resolution

 

12.1

Negotiation between the Parties.  The parties shall first attempt to resolve any
controversy that arises from this Agreement, or claim for breach of the
Agreement, by good faith negotiations, first between their respective business
development representatives and then, if necessary, between senior
representatives for the parties, such as the Vice President, Research & Academic
Affairs of MEEI and the President of Licensee.

 

12.2

Non-Binding Mediation.  If the controversy or claim cannot be settled through
good faith negotiation between the parties, the parties agree first to try in
good faith to settle their dispute by non-binding mediation under the Mediation
Rules of the American Arbitration Association, before resorting to arbitration,
litigation or other dispute resolution procedure.

 

Article 13 ‑ Independent Contractor

 

13.1

For the purpose of this Agreement and all services to be provided hereunder,
both parties are and will be deemed to be, independent contractors and not
agents or employees of the other.  Neither party has authority to make any
statements, representations or commitments of any kind, or to take any action,
that will be binding on the other party.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

Article 14‑ Severability

 

14.1

If any one or more of the provisions of this Agreement is held to be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Agreement will not in any way be affected or
impaired thereby.

 

Article 15 – Force Majeure

 

15.1

Neither party shall be held liable or responsible to the other party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement when such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected party, including without limitation, fire, floods, embargoes, war, acts
of war (whether war is declared or not), insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, acts of God or acts, omissions or
delays in acting by any governmental authority or the other party. Performance
shall be excused only to the extent of and during the reasonable continuance of
such disability

 

Article 16 ‑ Non‑Assignability

 

16.1

Neither this Agreement nor any part of the Agreement is assignable by either
party without the express written consent of the other, which consent a party
will not unreasonably withhold.  However, Licensee may assign this agreement in
conjunction with the sale of essentially all of its related business
assets.  Any attempted assignment without such consent is void.

 

Article 17 ‑ Entire Agreement

 

17.1

This instrument contains the entire Agreement between the parties.  No verbal
agreement, conversation or representation between any officers, agents, or
employees of the parties either before or after the execution of this Agreement
may affect or modify any of the terms or obligations herein contained.

 

Article 18 ‑ Modifications in Writing

 

18.1

No change, modification, extension, or waiver of this Agreement, or any of the
provisions herein contained is valid unless made in writing and signed by a duly
authorized representative of each party.

 

Article 19 ‑ Governing Law

 

19.1

The validity and interpretation of this Agreement and the legal relations of the
parties to it are governed by the laws of the Commonwealth of Massachusetts
without regard to any choice of law principle that would dictate the application
of the law of another jurisdiction.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

Article 20 – Captions

 

20.1

The captions are provided for convenience and are not to be used in construing
this Agreement.

 

Article 21 – Construction

 

21.1

The parties agree that they have participated equally in the formation of this
Agreement and that the language herein should not be presumptively construed
against either of them.

 

 

--------------------------------------------------------------------------------

Exhibit 10.39

In accordance with Item 601(b)(2)(ii) of Regulation S-K, certain information
(indicated by “*****”) has been excluded from this exhibit because it is both
not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

MASSACHUSETTS EYE

 

HELIO VISION, INC.

AND EAR INFIRMARY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ojas P. Mehta, JD

 

By:

/s/ Tomasz P. Stryjewski MD, MPP

 

 

 

 

 

 

 

Name:

Ojas P. Mehta, JD

 

Name:

Tomasz P. Stryjewski MD, MPP

 

 

 

 

 

 

 

Title:

Director, Intellectual Property

 

Title:

President,  Helio Vision, Inc.

 

 

& Commercial Ventures

 

 

 

 

 

 

 

 

 

 

Date:

July 6, 2016

 

Date:

7/7/2016

 

 

 

 